Title: To James Madison from John M. Forbes, 22 October 1803 (Abstract)
From: Forbes, John M.
To: Madison, James


22 October 1803, London. “It is with extreme reluctance that I find myself so often Constrained to address you on the Subject of my own personal advancement.” Would be obliged, in the event that the U.S. consulate at Bordeaux “should be vacated,” by an offer of that post. “This is the more important to me, in the present state of Hamburg, whose Commerce is totally Suspended by the existing blockade of the Elbe.”
 

   
   RC (DNA: RG 59, CD, Hamburg, vol. 1). 1 p.; docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

